Adams, J.
The defendant assigns as error that the finding in respect to the quality of the corn is not supported by the evidence. As to the quality the plaintiff testified in these words: “The corn he (Randolph) had thrown into the crib and that he had on the wagon was a mixed lot of corn; there was some white and some yellow. There was from five to eight bushels of it damaged. I saw that four or five or six bushels of it was not merchantable. 1 sorted it out a day or two afterwards myself, and I judged that from five to seven bushels of it was not merchantable.”
*432While there was other evidence tending strongly to show that the corn was good, it cannot be denied that there was evidence tending to support the finding; and, such being the case, the judgment must be
Affirmed.